NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3594-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ASHLEY A. GEORGES,

     Defendant-Appellant.
________________________

                   Argued November 9, 2021 – Decided November 22, 2021

                   Before Judges Fasciale and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 00-04-1057.

                   Ashley A. Georges, appellant, argued the cause pro se.

                   Barbara A. Rosenkrans, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for respondent (Theodore N. Stephens, II, Acting Essex
                   County Prosecutor, attorney; Barbara A. Rosenkrans,
                   of counsel and on the brief).

PER CURIAM
      Defendant Ashley Georges appeals from an order denying his fourth post-

conviction relief (PCR) petition without an evidentiary hearing. Based on our

review of the record in light of the applicable legal principles, we affirm.

      Prior to addressing defendant's arguments, we summarize the lengthy

procedural history that serves as the backdrop to the pending appeal. In 2001, a

jury convicted defendant of first-degree murder, N.J.S.A. 2C:11-3(a)(1); two

third-degree charges of unlawful possession of a handgun, N.J.S.A. 2C:39-5(b);

and second-degree possession of a handgun for an unlawful purpose, N.J.S.A.

2C:39-4(a). On February 8, 2002, the court sentenced defendant to an aggregate

sentence of life imprisonment with a thirty-year period of parole ineligibility. We

affirmed defendant's conviction and sentence, State v. Georges, No. A-3960-01

(App. Div. Sept. 29, 2003), and the Supreme Court denied defendant's petition

for certification, State v. Georges, 180 N.J. 453 (2004).

      Defendant filed a PCR petition in 2005 that was denied in an August 30,

2007 order. We affirmed the denial, State v. Georges, A-2215-07 (App. Div. July

9, 2010), and the Supreme Court rejected defendant's petition for certification,

State v. Georges, 205 N.J. 15 (2010).

      On December 6, 2010, defendant filed a petition for a writ of habeas corpus

in the United States District Court for the District of New Jersey. In January


                                                                               A-3594-19
                                        2
2011, while that petition was pending, defendant filed his second PCR petition in

the Law Division. Defendant then filed an amended petition for writ of habeas

corpus with the District Court, and a motion to stay the petition to allow defendant

to prosecute his second PCR petition in the Law Division.

      The Law Division later advised defendant he "must decide" whether he

wished to "proceed with [his] case in State Court or Federal Court." Defendant

subsequently requested dismissal of his PCR petition without prejudice pending

the outcome of his motion for a stay of the petition for a writ of habeas corpus in

the United States District Court.       Based on the pendency of the federal

proceeding, the Law Division denied defendant's second PCR petition without

prejudice.

      In February 2016, the District Court stayed the habeas corpus proceeding

to allow defendant to exhaust his State court claims. Two months later, defendant

filed his third PCR petition. In a written decision, the court later determined

defendant's second and third PCR petitions were time barred. 1 We affirmed the

court's order denying his second and third petitions, State v. Georges, No. A-




1
  The court also rejected defendant's claim he was entitled to a new trial based
on newly discovered evidence.
                                                                             A-3594-19
                                        3
0798-16 (App. Div. July 10, 2018), and defendant's petition for certification was

denied by the Supreme Court, State v. Georges, 235 N.J. 453 (2018).

       On February 8, 2020, defendant filed his fourth PCR petition. Defendant

claimed the statement he provided during a 1999 interrogation by the police was

obtained in violation of his Miranda2 rights because he was not advised prior to

the statement he had been charged with the murder for which he was later

convicted at trial. More particularly, defendant relied on the Supreme Court's

holding in State v. A.G.D., that a defendant who has been charged with a crime

cannot knowingly and voluntarily waive the right to remain silent under the Fifth

Amendment to the United States constitution and New Jersey common law unless

he or she is first advised of the pending criminal charge. 178 N.J. 56, 67-68

(2003). He argued he was entitled to PCR because his rights, as explained by the

Court in A.G.D., were violated when his statement was taken in 1999. He

asserted his statement should have been excluded at trial.

       Judge Michael A. Petrolle issued a cogent written decision denying

defendant's petition. The judge noted the fourth PCR petition was filed more than

eighteen years after defendant's 2001 conviction, and there was no support for

defendant's contention the Court's 2003 decision in A.G.D. was given pipeline


2
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                          A-3594-19
                                       4
retroactivity. Judge Petrolle determined defendant's petition was time -barred

under Rule 3:22-12(a)(2)(A), which bars the filing of a second or subsequent PCR

petition more than one year after "the date on which the constitutional right asserted

was initially recognized by the United States Supreme Court or the Supreme Court

of New Jersey, if that right has been newly recognized by either of those Courts and

made retroactive by either of those Courts to cases on collateral review." The judge

found "[t]he Supreme Court's making [its] holding retroactive to cases on

collateral review is [a] prerequisite to" the invocation of the one-year period the

Rule allows for filing a second or subsequent PCR petition, and that the Court did

not make its holding in A.G.D. retroactive to cases on collateral review.

      The judge further rejected defendant's claim counsel were ineffective by

failing to raise the A.G.D. issue on his direct appeal and on the initial and

subsequent PCR petitions. The judge found the claim was time-barred under Rule

3:22-12(a)(2). Judge Petrolle also explained A.G.D. was decided on October 9,

2003, and that any PCR claims based on ineffective assistance of appellate

counsel should have been asserted in defendant's initial petition, which was filed

in 2005.   The judge determined that because A.G.D. was decided in 2003,

defendant's PCR claim founded on the decision was also procedurally barred

under Rule 3:22-4.


                                                                              A-3594-19
                                         5
      Defendant appeals from the court's denial of his fourth PCR petition. He

presents the following arguments for our consideration:

            POINT I

            THE PCR COURT'S RULING WAS BOTH
            ERRONEOUS AND AN ABUSE OF DISCRETION
            WHEN    IT  REFUSE[D]   TO   RECOGNIZE
            APPELLANT'S VESTED RIGHTS TO FILE [A]
            SUBSEQUENT PETITION, DEVIATED FROM THE
            TRIAL COURT'S ORIGINAL RULING, AND
            FAILED TO EVALUATE APPELLANT'S CLAIMS
            UNDER THE DOCTRINE OF FUNDAMENTAL
            FAIRNESS.

            POINT II

            THE PCR COURT'S RULING WAS ERRONEOUS
            WHEN IT MISINTERPRE[T]ED THE JIMENEZ
            RULING AND MISAPPLIED IT TO THIS MATTER,
            IT WAS ALSO AN ABUSED DISCRETION WHEN
            IT FAILED [TO] THOROUGHLY EVALUATE
            APPELLANT'S RETROACTIVE APPLICATION
            UNDER THE THREE FACTORS.

      We review the legal conclusions of a PCR court de novo. State v. Harris,

181 N.J. 391, 419 (2004). The de novo standard of review also applies to mixed

questions of fact and law. Id. at 420. Where, as here, an evidentiary hearing

has not been held, it is within our authority "to conduct a de novo review of both

the factual findings and legal conclusions of the PCR court." Id. at 421. We

apply these standards here.


                                                                            A-3594-19
                                        6
      Having considered defendant's arguments in light of controlling

procedural rules and substantive law, we affirm substantially for the reasons set

forth in Judge Petrolle's opinion. We add only the following.

      We affirm the court's denial of the petition because defendant's PCR claim

is premised on a factual assertion that finds no support in the competent

evidence. Defendant argues his constitutional rights were violated under the

principles established by the Court in A.G.D. because he was interrogated by

the police and provided the statement introduced at his trial without first being

advised he had been formally charged with the murder for which he was later

convicted. We reject the claim because defendant did not present any competent

evidence he was charged with any offense prior his waiver of Miranda rights

and the completion of the interrogation, and the record otherwise establishes he

was formally charged with a crime only after the interrogation and his statement

to the police ended.3 Stated differently, defendant's PCR claim was correctly

denied because A.G.D. is inapposite; there is no evidence an arrest warrant or


3
  During the November 30, 2001 hearing on defendant's motion to suppress his
statement, Essex County Prosecutor's Office Investigator Mark Stollars testified
he interrogated defendant and obtained defendant's statement that was later
admitted at trial. Stollars testified defendant was not charged with any offenses
until shortly after the interrogation of ended. Defendant does not cite to any
competent evidence demonstrating he was charged with an offense prior to the
completion of his interrogation and statement.
                                                                           A-3594-19
                                       7
criminal complaint was filed against defendant prior to the administration of his

Miranda rights or at any time prior to completion of the interrogation that

yielded his statement. See A.G.D., 178 N.J. at 58-59 (holding a defendant's

waiver of Miranda rights is invalid when the police fail to inform the defendant

a criminal complaint has been filed, or arrest warrant has been issued, against

him or her). And, contrary to his contention, the police were not required to

advise of him of his status as a suspect during the interrogation. See State v.

Nyhammer, 197 N.J. 383, 405 (2009).

      Additionally, defendant's fourth PCR petition is time-barred and

otherwise procedurally barred. Rule 3:22-12(a)(2) sets forth the time limits

applicable to a fourth PCR petition.        The Rule provides that a second or

subsequent petition for PCR must be filed within one year after the latest of :

            (A) the date on which the constitutional right asserted
            was initially recognized by the United States Supreme
            Court or the Supreme Court of New Jersey, if that right
            has been newly recognized by either of those Courts
            and made retroactive by either of those Courts to cases
            on collateral review; or

            (B) the date on which the factual predicate for the relief
            sought was discovered, if that factual predicate could
            not have been discovered earlier through the exercise
            of reasonable diligence; or

            (C) the date of the denial of the first or subsequent
            application for [PCR] where ineffective assistance of

                                                                            A-3594-19
                                        8
           counsel that represented the defendant on the first or
           subsequent application for [PCR] is being alleged.

           [R. 3:22-12(a)(2).]

     Under Rule 3:22-4(b),

           [a] second or subsequent petition for [PCR] shall be
           dismissed unless:

           (1) it is timely under [Rule] 3:22-12(a)(2); and

           (2) it alleges on its face either:

           (A) that the petition relies on a new rule of
           constitutional law, made retroactive to defendant's
           petition by the United States Supreme Court or the
           Supreme Court of New Jersey, that was unavailable
           during the pendency of any prior proceedings; or

           (B) that the factual predicate for the relief sought could
           not have been discovered earlier through the exercise
           of reasonable diligence, and the facts underlying the
           ground for relief, if proven and viewed in light of the
           evidence as a whole, would raise a reasonable
           probability that the relief sought would be granted; or

           (C) that the petition alleges a prima facie case of
           ineffective assistance of counsel that represented the
           defendant on the first or subsequent application for
           [PCR].

     Defendant's fourth PCR petition was not filed within the time permitted

by Rule 3:22-12(a)(2). Defendant relies on A.G.D. for the declaration of the

constitutional right upon which his claim is based, but A.G.D. was decided in


                                                                        A-3594-19
                                        9
2003, sixteen years and three failed PCR petitions before he filed his fourth

petition. The PCR petition is therefore time barred under Rule 3:22-12(a)(2)(A)

because it was filed more than one year after A.G.D. was decided. In addition,

as Judge Petrolle found, the claim is also barred under the Rule because A.G.D.

was not made retroactive by the Supreme Court "to cases on collateral review."

R. 3:22-12(a)(2)(A). Thus, even assuming the holding in A.G.D. applied here,

defendant's PCR founded on the decision is time-barred.

      Defendant's petition is also barred under Rule 3:22-12(a)(2)(B) because

the putative factual basis for his claim – defendant's interrogation allegedly

following the filing of formal charges – has been known to him since the

challenged 1999 interrogation and was known to him at the time A.G.D. was

decided in 2003. As noted, however, defendant did not assert the PCR claim

founded on those facts and A.G.D. until 2019, long after the one-year period

permitted in Rule 3:22-12(a)(2)(B).

      To the extent defendant's fourth petition might be broadly interpreted as

alleging his counsel in the prior PCR proceedings were ineffective by failing to

assert a claim based on the principles in A.G.D., it is barred under Rule 3:22-

12(a)(2)(C). The Rule requires that claims of ineffective assistance of counsel

in prior PCR proceedings shall be filed within one year of the orders denying


                                                                          A-3594-19
                                      10
the prior PCR petitions. R. 3:22-12(a)(2)(C). Here, the first PCR petition was

denied in an August 30, 2007 order, and the second and third PCR petitions were

denied in an order dated August 30, 2016. Defendant's fourth petition was filed

on February 20, 2020, well more than one year after entry of the orders denying

his prior PCR petitions, and, for that reason, the fourth petition is time barred

under Rule 3:22-12(a)(2)(C). See State v. Brewster, 429 N.J. Super. 387, 398

(App. Div. 2013).

      Defendant's fourth PCR petition is also barred under Rule 3:22-4(b)

because it is untimely under Rule 3:22-12(a)(2).            See R. 3:22-4(b)(1).

Additionally, the petition does not allege on its face that it "relies on a new rule

of constitutional law, made retroactive" by either the United States Supreme

Court or the New Jersey Supreme Court; the factual predicate for the relief could

have, and should have, been discovered earlier through the exercise of due

diligence and, even if proven, the factual predicate would not have raised a

reasonable probability that the relief sought – reversal of his conviction – would

have been granted; and the petition does not allege a prima facie case of

ineffective assistance of counsel on the prior PCR petitions. See R. 3:22-

4(b)(2)(A) to (C).




                                                                              A-3594-19
                                        11
      Defendant's final claim – that PCR on his fourth petition is required to

prevent a fundamental injustice – is without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                        A-3594-19
                                      12